

The Penn Traffic Company
 
May 27, 2009


Dear _____:
 
As determined as of March 30, 2009, and recognizing its previous decision to
rescind annual grants of $25,000.00 in compensation to non-management members of
the Board of Directors, The Penn Traffic Company is providing you the
opportunity to receive a cash award (“Award”) in recognition of your service to
the Company.
 
1.           Definitions.
 
The following definitions shall be applicable throughout this agreement:
 
(a)           “Agreement” means this agreement between you and the Company.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Change in Control” means a “change in control”, as defined in the
Omnibus Award Plan.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended, and
applicable regulations promulgated thereunder.
 
(e)           “Committee” shall have the meaning set forth in section 2(g) of
the Omnibus Award Plan.
 
(f)           “Company” means The Penn Traffic Company.
 
(g)           “Omnibus Award Plan” means The Penn Traffic Company 2006 Omnibus
Award Plan.
 
2.           Award.
 
(a)           Performance Based Conditions. Provided the Company’s cash balance,
as measured on January 30, 2010, equals no less than $34,434,000.00, the Company
will pay you a cash Award in the amount of $25,000.00. However, so long as the
requirements of the preceding sentence have been satisfied, if you are separated
from service with the Company before January 30, 2010, you shall receive a pro
rata portion of such $25,000.00 Award at the same time all other Awards are paid
to members of the Board under Section 2(b) below, based upon the proportion of
the Company’s Fiscal Year 2010 you served as a Board member.

 
 

--------------------------------------------------------------------------------

 

(b)           Timing.  Subject to Section 2(a) above and Section 2(c) below, the
Company will pay you a cash Award no later than February 28, 2010.
 


(c)           Change in Control.  If a Change in Control is consummated before
January 30, 2010, and (i) if you are serving the Company as a Board member at
that time, you will receive a $25,000.00 cash Award upon the consummation of the
Change in Control in complete satisfaction of this Agreement, and no additional
payment will be due you under Section 2(a) above, or (ii) if you are no longer
serving the Company as a Board member at that time, you will receive a pro rata
portion of such $25,000.00 Award upon the consummation of the Change in Control,
based upon the proportion of the Company’s Fiscal Year 2010 you served as a
Board member, and no additional payment will be due you under Section 2(a)
above.
 
(d)           Compliance With Section 409A.  Payments under this Agreement are
intended not to constitute deferred compensation subject to the requirements of
Section 409A of the Code (“Section 409A”).  If and to the extent that the
provisions of this Agreement are subject to Section 409A, all provisions of the
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.  If the
Committee determines that any amounts payable hereunder will be taxable to you
under Section 409A, the Committee may (i) adopt such amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Agreement and/or (ii) take such other actions as the Committee determines
necessary or appropriate to avoid or limit the imposition of an additional tax
under Section 409A; provided, that the Committee shall have no liability to you
with respect to the tax imposed by Section 409A.  Each payment made under the
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A, if and to the extent Section 409A is applicable.  Notwithstanding
anything in this Plan to the contrary, the following special rule shall apply,
if and to the extent required by Section 409A, in the event that (i) you are
deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), (ii) amounts are payable on account of “separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) you are employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to you prior to the date that is six (6) months after
the date of your separation from service or, if earlier, your date of death;
following any applicable six (6) month delay, all such delayed payments will be
paid in a single lump sum on the earliest permissible payment date.

 
 

--------------------------------------------------------------------------------

 

3.           Miscellaneous.
 
Your eligibility for payment of a Award is in addition to, and not in lieu of,
your right to participate in any other compensation or benefit programs
currently made available to you and shall not be deemed in any way to limit or
restrict the Company from making any other payments to you under any other plan
or agreement, whether now existing or hereinafter in effect.
 
4.           Administration.  The Committee shall administer this Agreement.
 
(a)           Subject to the provisions of this Agreement and applicable law,
the Committee shall have the power, in addition to other express powers and
authorizations conferred on the Committee by this Agreement, to: (i) determine
the terms and conditions of any Award; (ii) interpret, administer and reconcile
any inconsistency, correct any default and/or supply any omission in this
Agreement and any instrument or agreement relating to the Award granted under
this Agreement; and (iii) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of this
Agreement.
 
(b)           Unless otherwise expressly provided in this Agreement, all
designations, determinations, interpretations, and other decisions under or with
respect to this Agreement shall be within the sole discretion of the Committee,
may be made at any time pursuant to this Agreement and shall be final,
conclusive, and binding upon all parties, including, without limitation, the
Company, an affiliate, you, your beneficiary, and any shareholder.
 
(c)           No member of the Committee shall be liable for any action or
determination made in good faith with respect to this Agreement or any Award
hereunder.
 
5.           No Rights to Service.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as a
consultant or director of the Company or shall interfere with or restrict in any
way the right of the Company, which are hereby expressly reserved, to remove,
terminate or discharge Participant at any time for any reason whatsoever.
 
6.           Withholding Taxes.  The Company may withhold from any amounts
payable under the Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
7.           Governing Law.  The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the principle of
conflicts of laws.
 
8.           Entire Agreement; Amendments.  The Agreement states the entire
agreement and understanding of the parties on the subject matter of the
Agreement and supersedes all previous agreements, arrangements, communications,
and understandings relating to that subject matter.  The Agreement may be
amended, modified, superseded, or canceled, and any of the terms thereof may be
waived, only by a written document signed by each party to the Agreement or, in
the case of waiver, by the party or parties waiving compliance.

 
 

--------------------------------------------------------------------------------

 

9.           Counterparts.  The Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 

 
The Penn Traffic Company
     
By:
     
Name:
   
Title: President and Chief Executive Officer



AGREED TO AND ACCEPTED BY:
 

       
Dated:  __________, 2009
 


 
 

--------------------------------------------------------------------------------

 